DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on May 14, 2020 has been entered and made of record.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed 
Claim limitation “hyper decoder” in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “hyper decoder” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitations “hyper encoder”, “quantizer”, “arithmetic encoder”, and “arithmetic decoder” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “hyper encoder” coupled with functional language “configured to”, “quantizer” coupled with functional language “configured to”,  “arithmetic encoder” coupled with functional language “configured to”, and “arithmetic decoder” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitations “image encoding apparatus”, “probability model generation apparatus”, and “image decoding apparatus” in claim 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “image encoding apparatus” coupled with functional language “configured to”, “probability model generation apparatus” coupled with functional language “configured to”, and “image decoding apparatus” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural 
Claim limitation “hyper decoder” in claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “hyper decoder” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a CPU and/or processor described in page 16 last 11 lines to page 18.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-3 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims recites a memory and a processor which in combination provide sufficient structure to perform all claimed limitations.
Specification
The disclosure is objected to because of the following informalities:
The term “soft modules” in page 17 last two lines and in page 18 lines 5 and 9 ought to be changed to “software modules”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mao et al. (U.S. Pat. App. Pub. No. 2020/0218948 A1, referred as Mao hereinafter).
Regarding claim 1 as a representative claim, Mao teaches an image coding apparatus (see figures 1-2, 3A-3B and 4-5), comprising a memory (i.e., memory 214 of figure 2) and a processor coupled to the memory and configured to (i.e., processor 212 of figure 2):

assign a weight to a feature map of each channel among the N channels (see figure 3A and para. [0073] – [0075]: increasing information of the layer behind by convolutionally added – it is claim “assigning a weight”); and 
perform down-dimension processing on weighted feature maps processed in association with the N channels, to obtain feature maps of M channels and output the feature maps of M channels, M being smaller than N (see figure 3B and para. [0078]: encoder feature maps 223 (weight feature maps) are combined (layer 2245) and reduced it to obtain PPM feature maps 225 (feature maps of M channels) which has 256 channels (M channels) and it is smaller than N channel (1536)).
	Regarding claim 8, Mao further teaches  an image compression system (see figures 1-2, 3A-3B and 4-5), comprising: an image coding apparatus configured to perform down sampling on an input image, to convert the input image into a potential representation (see encoder 222 of figure 2 and illustrated in figure 3A; encoder feature map 223 is the so-called potential representation); a probability model generating apparatus configured to predict probability distribution of the potential representation, to obtain a probability model of the potential representation (see Thundernet 218 of figure 2 (The Thundernet performs prediction (probability) as described in para. [0097] –[0100] (note equations 1 and 2)); para [0093]: Thundernet 220 performs label prediction for training and such label is compared with the original label in order to adjust the parameters for Thundernet model by decoder.  Therefore, Mao’s Thundernet model corresponds to the so-called “probability model generating apparatus”); and an image decoding apparatus configured to perform up sampling on a potential 
	Regarding claim 10, it is noted that this claim recites similar claim limitations called for in claim 1.  Therefore, claim 10 is also rejected for the same reasons as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao.
The advanced statements as applied to claim 8 above are incorporated hereinafter.
Regarding claim 9, Mao does not teach claim limitations of “a quantizer, an arithmetic encoder, and an arithmetic decoder”.
However, such claim limitations are well known in the art (Official Notice).
The motivation for doing so is to speed up the compressing process by reducing data size (quantizing) so that the encoder and decoder perform faster.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such well known teaching in combination with Mao for that reasons.

Allowable Subject Matter
Claims 4-7 are allowed.
Claims 2-3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examples of prior art of the field of invention are cited in Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






DMD
6/2021

/DUY M DANG/Primary Examiner, Art Unit 2667